



COURT OF APPEAL FOR ONTARIO

CITATION: Canada Mortgage and Housing
    Corporation v. Hart, 2022 ONCA 51

DATE: 20220124

DOCKET: C69014

Strathy C.J.O., Harvison Young
    and Zarnett JJ.A.

BETWEEN

Canada Mortgage and Housing
    Corporation

Plaintiff (Respondent)

and

Melissa Hart and Patricia Hart

Defendants (Appellants)

Melissa Hart, acting in person

No one appearing for the appellant,
    Patricia Hart

Ian Houle, for the respondent

Heard: January 18, 2022 by video conference

On appeal from the order of Justice Antonio
    Skarica of the Superior Court of Justice, dated November 25, 2020.

REASONS FOR DECISION

[1]

The appellant, Melissa Hart, has not
    demonstrated error in the motion judges dismissal of her motion pursuant to r.
    59.06(2), seeking to set aside the respondents judgment against her on the
    ground of fraud or of facts arising or discovered after the judgment was
    granted.

[2]

She admits that the statement of claim was
    served on her in September 2010. She failed to defend and default judgment was
    obtained in 2010. The respondent took enforcement action and various amounts
    were recovered from the appellant between 2012 and 2018. The appellant was
    aware of the judgment, but took no steps to set it aside for many years. She
    commenced two separate actions against the respondent in 2017 and 2018,
    claiming damages as a result of the enforcement of the mortgage and the
    judgment. Both actions, which were based on substantially the same facts as she
    now relies upon, were dismissed under r. 2.1.01 as frivolous and vexatious.

[3]

We agree with the motion judge that the
    appellant failed to move with any diligence to set aside the default judgment
    and on that basis alone, we would dismiss the appeal. We agree however, that
    the appellant failed to identify any factual basis on which the judgment could
    be set aside on the basis of fraud or subsequently discovered facts. It is not
    enough to allege fraud, as the appellant repeatedly does. There must be cogent evidence
    to support fraud and she has adduced no such evidence.

[4]

The appeal is dismissed with costs to the
    respondent fixed at $5,000, inclusive of disbursements and all applicable
    taxes.

G.R.
    Strathy C.J.O.

A.
    Harvison Young J.A.

B.
    Zarnett J.A.


